DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/03/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1-3, 10, 15, and 18, and cancellation of claims 7-8 and 13 in “Claims” filed on 01/15/2021 with the “Request for Continued Examination (RCE)” filed on 02/03/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-6, 9-12, and 14-20 pending for prosecution, where claims 10-12 and 14-20 are withdrawn from consideration, and claims 1-6 and 9 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given via a phone call with  Attorney Nelson Runkle, Reg. No. 65,399 on 02/16/2021.
i. Claim 18 has been amended. 
ii. Claim 18 has been amended, and the whole claim after this amendment will read as follows:
18.	(Examiner Amended) A method of manufacturing a semiconductor device, the method comprising:
forming a first insulating interlayer on a first surface of a substrate; 
forming a pad pattern on a lower surface of the first insulating interlayer, the pad pattern comprising a first copper pattern and a first barrier pattern on an upper surface and a sidewall of the first copper pattern; 
forming a first via hole passing through the substrate and the first insulating interlayer to expose a portion of a surface of the first barrier pattern in the pad pattern;
forming an insulation liner on a surface of the first via hole; 
forming a sacrificial layer on e-the surface of the first via hole and the insulation liner; 
etching the sacrificial layer formed on a bottom of the first via hole and a surface of the first copper pattern thereunder to form a second via hole, wherein the second via hole has a width that is less than a width of the first via hole; 
removing the sacrificial layer and copper contaminations on the sacrificial layer to form a via hole; and 

wherein the through silicon via comprises a first portion passing through the substrate and the first insulating interlayer, and a second portion under the first portion and extending to a portion of the first copper pattern in the pad pattern, 
 wherein an entire sidewall and a bottom of the second portion directly contact an upper portion of the pad pattern, and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion,
wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, and 
wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner being and the upper surface of the pad pattern.
iii. Upon further consideration, the Examiner finds that the withdrawn claims 10-12 and 14-20 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 04/09/2020 and the non-elected claims 10-12 and 14-20 are entered. 	                                                      
Thus, this office considers claims 1-6, 9-12 and 14-20 pending for prosecution.	
Reason for Allowances
Claims 1-6, 9-12 and 14-20 are allowed.
	
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “and an insulation liner disposed on a sidewall of the through silicon via, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner and the upper surface of the pad pattern, wherein the through silicon via comprises a first portion passing through the substrate and the first insulating interlayer, and a second portion under the first portion and extending to a portion of the first copper pattern in the pad pattern, wherein an entire sidewall and a bottom of the second portion directly contact an upper portion of the pad pattern, and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion”, as recited in Claim 1, in combination with the remaining limitations of the claims		
Claims 2-6 and 10, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 10: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming an insulation liner and a through silicon via in the via hole, the through silicon via contacting the first copper pattern of the pad pattern, wherein a 
Claims 11-12 and 14-17, are allowed as those inherit the allowable subject matter from claim 10.
Regarding Claim 18: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming an insulation liner on a surface of the first via hole; forming a sacrificial layer on e-the surface of the first via hole and the insulation liner; etching the sacrificial layer formed on a bottom of the first via hole and a surface of the first copper pattern thereunder to form a second via hole, wherein the second via hole has a width that is less than a width of the first via hole; removing the sacrificial layer and copper contaminations on the sacrificial layer to form a via hole; and forming a through silicon via in the via hole, the through silicon via contacting the first copper pattern of the pad pattern, wherein the through silicon via comprises a first portion passing through and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, and wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner being and the upper surface of the pad pattern”, as recited in Claim 18, in combination with the remaining process steps and sequences of the claim.
Claims 19-20, are allowed as those inherit the allowable subject matter from claim 18.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Hsu et al. (US 20150380385 A1; hereinafter Hsu) “STACKED IC CONTROL THROUGH THE USE OF HOMOGENOUS REGION”.
Tsai et al. (US 20140264883 A1; hereinafter Tsai) “Interconnect Structure and Method of Forming Same”.	
Farooq et al. (US 20110171582 A1; hereinafter Farooq) “Three Dimensional Integration With Through Silicon Vias Having Multiple Diameters”.	
Prior Art Hsu teaches a package includes a semiconductor chip. The semiconductor chip includes a substrate, a plurality of dielectric layers underlying the substrate, a dielectric region penetrating through the plurality of dielectric layers, and a Hsu does not expressly teach and an insulation liner disposed on a sidewall of the through silicon via, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner and the upper surface of the pad pattern, wherein the through silicon via comprises a first portion passing through the substrate and the first insulating interlayer, and a second portion under the first portion and extending to a portion of the first copper pattern in the pad pattern, wherein an entire sidewall and a bottom of the second portion directly contact an upper portion of the pad pattern, and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion (claim 1); or forming an insulation liner and a through and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion,, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer 
Prior Art Tsai teaches an interconnect Structure and Method of Forming Same ([Title]), wherein (Fig. 1+; [0027+]; see [0067] in view of [0027-0060], where the stacked semiconductor device 1100 of Fig. 11 is similar to the stacked semiconductor device 100 shown in FIG. 9 except that the etching hard mask is formed by redistribution lines, which are located adjacent to the interface of two semiconductor wafers) a dielectric layer is formed over the bottoms and sidewalls of the openings; barrier layer and the seed layer deposited in the openings, and a conductive material, which includes tungsten, titanium, aluminum, copper, any combinations thereof and/or the like, is filled into the openings, forming conductive plugs. Furthermore, an opening create a recess in a copper redistribution line. But, Prior Art Tsai does not expressly teach and an insulation liner disposed on a sidewall of the through silicon via, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner and the upper surface of the pad pattern, wherein the through silicon via comprises a first portion passing through the substrate and the first insulating interlayer, and a second portion under the first portion and extending to a portion of the first copper pattern in the pad pattern, wherein an entire sidewall and a bottom of the second portion directly contact an upper portion of the pad pattern, and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion (claim 1); or forming and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion,, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, and wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner being and the upper surface of the pad pattern” (claim 18).
Prior Art Farooq teaches a method is disclosed which includes patterning a photoresist layer on a substrate of a structure, removing a first portion of the photoresist layer to expose a first area of the substrate, etching the first area to form a cavity having a first depth, removing a second portion of the photoresist to expose an additional area of the substrate, and etching the cavity to expose a first conductor in the structure and the additional area to expose a second conductor in the structure ([Abstract]), wherein (Fig. 1+; [0012+]) a TSV cavity 302 that is etched to a first depth and a second depth; dielectric isolation region may be formed in the TSV cavity, and a portion of the dielectric isolation layer removed to expose portions of the contacts. A barrier/seed layer may be deposited in the TSV cavity, and a conductive material such as, for example copper or tungsten, deposited in the TSV cavity and then planarized using, for example, a chemical mechanical planarization operation, to form the through silicon via. But, Prior Art Farooq does not expressly teach and an insulation liner disposed on a sidewall of the through silicon via, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner and the upper surface of the pad pattern, wherein the through silicon via comprises a first portion passing through the substrate and the first insulating interlayer, and a second portion under the first portion and extending to a portion of the first copper pattern in the pad pattern, wherein an entire and wherein a boundary of the through silicon via has a bent portion between the first portion and the second portion,, wherein a bottom surface of the insulation liner is interposed between an upper surface of the first insulating interlayer and an upper surface of the pad pattern, and wherein the first insulating interlayer is interposed between the bottom surface of the insulation liner being and the upper surface of the pad pattern” (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898